NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 20-10052
                                                     20-10053
                Plaintiff-Appellee,
                                                D.C. Nos. 1:08-cr-00037-SOM-1
 v.                                                       1:06-cr-00562-SOM-1

BEOM JOSEPH HONG,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Susan Oki Mollway, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      In these consolidated appeals, Beom Joseph Hong appeals the concurrent

sentences of 18 months’ custody and 42 months’ supervised release imposed upon

revocation of supervised release in two different cases. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hong contends that the district court imposed a substantively unreasonable

sentence in light of his substance abuse problems and the lack of any indication

that he harmed anyone during the time he absconded from supervision. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The above-Guidelines sentence is substantively reasonable in light of

the 18 U.S.C. § 3583(e) factors and the totality of the circumstances, including, as

the district court highlighted, Hong’s poor performance on supervision, the need to

protect the public, and the need to afford adequate deterrence. See Gall, 552 U.S.

at 51; United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).

      To the extent Hong contends that his sentence is substantively unreasonable

because the district court procedurally erred, we conclude there was no error. The

district court’s explanation for the sentence was adequate, see United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc), and it reflects that the court

considered the § 3583(e) sentencing factors and imposed the sentence to sanction

Hong’s breach of the court’s trust rather than to punish him, see Simtob, 485 F.3d

at 1062.

      AFFIRMED.




                                          2                           20-10052 & 20-10053